DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 15,19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim recites a "computer storage medium", with nothing in the specification specifically limiting this medium from being a transitory medium (i.e. such as a signal medium), which is considered non-statutory. Further, the USPTO Official Gazette from week #8 of 2010 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-8,11-15,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al (EP2961205).
          Regarding claims 1,11,15, Cui et al disclose  a method for determining a data transmission mode (fig. 1), comprising: determining, by a terminal, a small data transmission mode corresponding to service data based on a preset policy, wherein small data refer to data of which data amount is less than or equal to a preset value (see S104 of fig. 1); para. 0029-0034); and notifying, by the terminal, a base station of 
        Regarding claims 6,13,19, Cui et al disclose a method for determining a data transmission mode (fig. 2), comprising: determining, by a base station, a small data transmission mode corresponding to service data based on a preset policy, wherein small data refer to data of which data amount is less than or equal to a preset value (S204 of fig. 2; para. 0035-0039); and notifying, by the base station, a terminal of the small data transmission mode through a downlink message (S204 of fig. 2; para. 0035-   0039).
Regarding claims 2, 7, 12, 14, Cui et al disclose wherein the small data transmission mode comprises at least one of: the terminal migrates from an inactive state to a full connection state, and transmits the service data in the full connection state; the terminal transmits the service data and a radio resource control (RRC) message in an initial RRC process; or the terminal transmits the service data in the inactive state (para. 0033, 0038)

Regarding claims 3,8, Cui et al disclose  wherein determining, by the terminal, the small data transmission mode corresponding to the service data based on the preset policy comprises at least one of: determining, by the terminal, the small data transmission mode corresponding to the service data according to a set operation; determining, by the terminal, the small data transmission mode corresponding to the service data according to a service model; determining, by the terminal, the small data transmission mode corresponding to the service data according to a logical channel; or determining, by the terminal, the small data transmission mode corresponding to the service data according to a battery level of a local battery (para. 0032,0037).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,5,9,10,16,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al in view of Fong et al (U.S.Pub. # 2013/0272148).
Regarding claims 4,9, Cui et al do not specifically disclose wherein determining, by the terminal, the small data transmission mode corresponding to the service data according to the service model comprises at least one of: determining a small data transmission mode corresponding to service data of the service model according to a mapping relationship between the service model and the small data transmission mode; determining the small data transmission mode corresponding to the service data according to a data size of the service model; determining the small data transmission mode corresponding to the service data according to an inactive duration of the service model; or determining the small data transmission mode corresponding to the service data according to a transmission frequency of the service model. Fong et al disclose wherein determining, by the terminal, the small data transmission mode corresponding to the service data according to the service model comprises at least one of: determining a small data transmission mode corresponding to service data of the service model according to a mapping relationship between the service model and the small data transmission mode; determining the small data transmission mode corresponding to the service data according to a data size of the service model; determining the small data transmission mode corresponding to the service data according to an inactive duration of the service model; or determining the small data transmission mode corresponding to the service data according to a transmission frequency of the service model (para. 0022,0023,0025-0027). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Fong et al in the system of Cui et al in order to reduce a data load and overhead expense on the network which can help to increase the network efficiency.
Regarding claims 5,10,16-18, Fong et al disclose wherein before notifying, by the terminal, the small data transmission mode to the base station through the uplink message, the method further comprises: acquiring, by the terminal, a small data transmission mode supported by the base station through a system message (para.0026-0027).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/           Primary Examiner, Art Unit 2416